Citation Nr: 1829378	
Decision Date: 06/05/18    Archive Date: 06/27/18

DOCKET NO.  15-01 785	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a neurological disability of the lower extremities secondary to a low back disability. 

4.  Entitlement to service connection for migraine headaches. 

5.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 
WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2003 to May 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2017, a videoconference hearing was held before the undersigned; a transcript is in the record.  

The issue of service connection for a neurological disability of the lower extremities as secondary to a low back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  At the November 2017 videoconference hearing, the Veteran (via his attorney) withdrew his appeals seeking service connection for sleep apnea and a TDIU rating; there are no questions of fact or law remaining for the Board to consider in those matters.

2.  The Veteran's current migraine headache disability is reasonably shown to have had its onset in service. 

3.  The Veteran's current low back disability is reasonably shown to have been incurred in service.

4.  Throughout, the Veteran's PTSD is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; deficiencies in most areas due to PTSD symptoms are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claims seeking service connection for sleep apnea and a TDIU rating; the Board has no further jurisdiction to consider an appeal in those matters.  38 U.S.C.A. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2. Service connection for migraine headaches is warranted.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).

3.  Service connection for a low back disability is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  A 50 percent (but no higher) rating is warranted for the Veteran's PTSD, throughout.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  Given the Veteran's expression of intent to withdraw his appeals seeking service connection for sleep apnea and a TDIU rating, discussion of the impact of the VCAA on those matters are not necessary, and inasmuch as this decision grants service connection for migraine headaches and a low back disability, there is no reason to belabor the impact of the VCAA on those matters (any notice or duty to assist omission is harmless). 

As the matter of the rating for PTSD is on appeal from the rating decision that granted service connection and assigned an initial rating and effective date for the award, statutory notice has served its purpose and is no longer necessary.  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to increased initial ratings.  A duty to assist deficiency is not alleged

Withdrawn Appeal
The Board has jurisdiction in any question which under 38 U.S.C. § 511 (a) is subject to a determination by the Secretary.  38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record during a hearing. C.F.R. § 20.204 

At the November 2017 hearing, the Veteran (via his attorney) withdrew his appeals seeking service connection for sleep apnea and a TDIU rating.  There is no allegation of error of fact or law remaining for appellate consideration as to those issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in the matters.
Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows with respect to the claims.

Service connection 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Migraine headaches

The Veteran's May 2002 enlistment examination does not note a report of migraine headaches.  May 2006 and June 2006 STRs note the Veteran's complaint of migraine headaches with symptoms of photophobia and nauseas since returning from Iraq; the diagnosis was migraine headache syndrome; Imitrex was prescribed.  On December 2006 post-deployment health assessment, the Veteran reported having headaches while deployed.  A February 2007 service separation report of medical history notes his report of frequent or severe headaches. 

A June 2010 VA treatment record notes the Veteran's report of recurrent headaches, worsening over the last six months.  The diagnosis was chronic headaches with migrainous component.  

A June 2010 VA treatment record notes the Veteran's complaint of daily headaches.  He was taking Oxymorphone, and reported that prescribed Elavil was too sedating and Imitrex made him nauseous.

At the November 2017 Board hearing, the Veteran testified that his migraines began when he was serving in Iraq.  He explained that he experienced minor headaches when he was younger, but since service has had migraines which are debilitating.  He stated that his current migraine symptoms are identical to those in service.  

It is not in dispute that the Veteran currently has a migraine headache disability, he has received treatment since service for migraine headaches and such disability was diagnosed on June 2010 VA treatment.  What remains necessary to substantiate this claim is competent evidence that the migraine headache disability is etiologically related to his headaches in service.

The Board finds no reason to question the Veteran's accounts that his migraine headaches began in service and have persisted since; nothing in the record contradicts his accounts.  In fact, the medical evidence tends to support the Veteran's report of continuity of symptoms since service; during service Imitrex was prescribed for the headaches and postservice treatment records note his report of worsening migraines, and side effects of that medication.  He has testified that his current migraine symptoms are consistent in nature with those he experienced in service; the Board finds no reason to find his testimony other than credible.

In summary, the evidence reasonably shows that the Veteran's migraine headaches became manifest during his active service and has persisted since.  Accordingly, service connection for a migraine headache disorder is warranted.

Low back disability 

The Veteran contends that he has a back disability that had its onset during his active duty service.  His STRs are silent for any complaint, findings, treatment or diagnosis of a back disability.

A January 2010 VA treatment record notes the Veteran's complaint of back pain. 

In an October 2011 statement, the Veteran reported that he sustained two back injuries in service: the first in a fall from a truck, another from an explosion while serving in Iraq.  He also reported he carried heavy loads and engaged in intensive labor in service.  

An October 2011 VA treatment record notes the Veteran's report of back pain.  It was noted that the he had herniated discs and was scheduled for a surgical repair. 

February 2011 to September 2011 VA treatment notes that Veteran's report of increasing low back pain radiating to his legs. 

An October 2011 VA neurosurgery consult notes the Veteran's long-standing history of back pain radiating to his lower right extremity.  It was noted that he also reported some left leg pain.  An EMG showed no significant sign of radiculopathy. 

A November 2011 VA treatment record notes the Veteran underwent a L5-S1 hemilaminectomy/discectomy. 

A September 2014 VA mental health assessment notes that Veteran's report of sustaining two back injuries in 2005.  He related that he fell from a truck during service and was involved in an explosion while serving in Iraq.  He reported severe low back pain radiating down his legs and feet, rated at 7/10.  An MRI revealed mild thoracic spondylosis.  The etiology of the Veteran's current back disability was noted to be in his history of back injuries in service. 

October 2014 to December 2015 VA treatment records note the Veteran's report of back pain radiating down his legs.  An October 2014 VA treatment record notes that the Veteran had a thoracic spinal cord stimulator (SCS) permanent implant.  A December 2015 VA treatment record notes the Veteran's complaint of progressively worsening back pain radiating down his legs, rated at 10/10. 

A January 2017 private treatment record notes the Veteran's repot of back pain aggravated by prolonged walking, standing and sitting and alleviated with medication and stretching.  He reported injuring his back in an IED explosion in Iraq.  He denied any subsequent back injuries.  A CT scan of the Veteran's back revealed degenerative disc disease at the L5-S1 level without evidence of lumbar disc herniation.  An MRI revealed intervertebral disc disorder with radiculopathy. 

A February 2017 private treatment record notes that the Veteran's underwent and lumbar laser laminectomy/discectomy of L4-L5.  The assessment was left lower extremity radiculopathy and mild L4-L5 broad based disc protrusion with possible impingement of the left L4 nerve. 
At the November 2017 hearing, the Veteran testified that he injured his back he was forcefully tossed 8-10 feet following an explosion in Iraq.  He testified that following the explosion he experienced back pain and trouble carrying heavy loads and participating in exercises.  He testified that although he has had back pain since service, it was not debilitating.  He stated that his pain progressively worsened over the years and he finally sought treatment in 2011. 

It is not in dispute that the Veteran has current low back disability. VA and private treatment records clearly show diagnoses of such disability, which is currently being treated.  While his STRs do not document a back injury in service, given the circumstances of his service, his lay testimony (which the Board finds no reason to reject as not credible), and the nature of the current back disability it may reasonably be conceded that he indeed sustained injuries (which did not then require treatment) in incidents such as he has described.  While remains necessary to substantiate this claim is evidence of a nexus between the claimed disability and the reported injuries in service. 

One way of establishing service connection is by showing that a disability became manifest in service, and symptoms have persisted since.  The Veteran is competent to testify regarding the symptoms he has experienced. See 38 C.F.R. § 3.159 (a)(2). His accounts, including in testimony at the November 2017 Board hearing, describing injuries in service, and reporting continuity of symptoms since, while varying in detail (which is expected with the passage of time), are considered forthright and credible and are not contradicted by his treatment records.  Notably, he has specifically denied suffering any back injuries other than those he reported occurred in service; significantly, a VA provider has related the etiology of the Veteran's current back disability to his history of back injuries in service.  As there is no competent evidence to the contrary, the Board finds that opinion persuasive.  Resolving remaining reasonable doubt in the veteran's favor (as required; see 38 C.F.R. § 3.102), the Board finds that competent evidence reasonably supports the Veteran's claim, and that service connection for a low back disability is warranted.

Increased Rating for PTSD 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
The Veteran's PTSD is rated 30 percent under 38 C.F.R. § 4.130, Code 9411, which provides for a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.
A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.    
A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.    
A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130. 
Ratings for psychiatric disability are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
When the appeal is from the initial rating assigned with the award of service connection, the assignment of "staged" ratings for distinct periods of time when various degrees of disability were shown are for consideration.  See Fenderson v. West, 12 Vet. App. 119 (1999). 
When a question arises as to which of two ratings under a particular code applies, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Reasonable doubt regarding degree of disability is to be resolved in favor of the Veteran.  38 C.F.R. § 4.3.   
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
On February 2012 VA PTSD examination, the Veteran reported that he has been with his wife for 2 years and has three children.  He described his household as loving, but reported tension with his wife due to his anxiety.  He reported a close relationship with his cousins. He stated that he attends church and has some co-workers he considers friends.  He reported that his anxiety and anger are sometimes out of control at work, and that he has argued with his supervisor.   His self-reported symptoms included: anxiety, suspiciousness and difficulty in establishing and maintaining effective work and social relationships.  It was noted that he was well groomed, his mood was anxious, his thought process was linear and he became tearful when discussing becoming more detached from his children and traumatic combat experiences.  The examiner opined that the Veteran's level of occupational and social impairment was best summarized as occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.   

A May 2013 mental health record notes the Veteran's report of depression since 2007, low motivation, low energy and trouble concentrating.  He reported changes in his appetite and decreased libido.  He reported feeling hopeless and suicidal ideations but indicated he has never made plans or an attempt.  He reported excessive worrying, nightmares, hypervigilance, and angry outbursts and avoidance behaviors.  He reported that he attended Eye Movement Desensitization and Reprocessing (EMDR) but it did not help.  He was described as alert, and oriented to time, person, and place.  His affect was restricted and mood depressed and anxious.  His thought process was linear, logical and goal-directed.  He denied delusions or hallucinations. The diagnoses were PTSD and major depressive disorder. 

A December 2013 VA treatment record notes the Veteran reported difficulty sleeping and panic attacks; he denied suicidal or homicidal ideation.

September 2014 VA treatment records note that the Veteran was provided a therapeutic service dog.  He identified supports including his wife, mother-in-law, and other family and friends, and that he was functioning well in his current employment and denied significant interpersonal problems (with the exception of some family-related stress).  He reported that the dog has been very beneficial and that he had noticed improvements in his symptoms.  He reported difficulty concentrating, intrusive thoughts and nightmares weekly, irritability exacerbated by pain.  He considered his PTSD symptoms to be mild, and reported a reduction in avoidance behaviors and hypervigilance.  Diagnoses of PTSD, unspecified depressive disorder, cannabis use disorder in remission and a history of ADHD were noted.  Later PTSD treatment records note he was missing therapy appointments

An April 2015 VA treatment record notes that the Veteran's divorce from his wife was final (and that he had a girlfriend).  A May 2015 treatment record notes he was still in the process of a "nasty" divorce (apparently related to child custody issues).  A September 2015 VA treatment record notes his report of "waves of PTSD symptoms" related to stress; Cymbalta was prescribed.  He denied suicidal or homicidal ideation.  A November 2015 statement from the Veteran's former (July to November 2015) employer notes that he was terminated due to PTSD symptoms.  It was noted that he secluded himself in his office; experienced anxiety attacks; and often reported to work late and left early. 

At the November 2017 Board hearing, the Veteran testified that his PTSD symptoms have worsened.  He testified that he has anxiety, panic attack, anger, irritability and low motivation. He testified that he works from home sometimes, helping companies make videos.  He stated that it is too much for him to go into an office every day.  He also testified that he is remarried and has custody of his daughter.  He testified that it is difficult to get out of the bed, go to school events or to the grocery store due to lack of motivation.  He also reported that his irritability and anger has made it difficult to maintain a good job.  

An undated statement from the Veteran's mother, received in November 2015, indicates that his PTSD severely affected his family, job and daily life.  A November 2017 statement from the Veteran's current wife (who is a registered nurse) recounts the types of activities he finds stressful (and describes a postservice traumatic event she experienced with him, an accident where he was the driver).  A statement from a professional counselor notes, in essence, that the Veteran would benefit from a service dog.  A "service dog" provider's, statement describes the Veteran's eminent qualifications to be a service dog recipient 

The Board finds that throughout the appeal period, the Veteran's PTSD is reasonably shown to have resulted in occupational and social impairment with reduced reliability and productivity, consistent with the criteria for a 50 percent rating (rather than the 30 percent rating which has been assigned).  His symptoms have included anxiety attacks; depressed mood, irritability, nightmares, difficulty sleeping, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty concentrating and avoidance behaviors.  The Board acknowledges that the psychiatric disability picture has become somewhat muddled by the Veteran's requirements for, and apparent dependence on, pain medication for his physical disabilities.  Nonetheless, his ability to work with others has been affected, to the extent that he was terminated by one employer, and his unsettled familial relations throughout are well-documented in his treatment records, albeit to a greater degree in the latter part of the evaluation period.  Accordingly, the Board finds that a 50 percent rating is warranted for the PTSD for throughout the evaluation period.
The Board further finds that at no time under consideration is the Veteran's PTSD shown to have been manifested by occupational and social impairment with deficiencies in most areas.  Significantly, throughout he is shown to have tended to activities of daily living on his own.  Notably, the description of his eminent qualifications for a service dog (by the provider) is inconsistent with a finding of deficiencies in most areas.  While the Veteran is shown to have impairment of occupational functioning, and was terminated from one employment (in 2015) due to PTSD symptoms, another employment was terminated for reasons unrelated to service-connected disability (financial instability of employer), and he has demonstrated ability to obtain/maintain employment since.  While his familial relations (primarily with a prior spouse), he has been able to share custody of his children, and maintains good relations with other family members.  He apparently tends to his own financial matters, and apparently has not demonstrated inability to establish effective relationships with others (he has remarried).  Deficiencies in most areas are not shown, and a rating in excess of 50 percent is not warranted.  

ORDER

Service connection for migraine headaches is granted.

Service connection for a low back disability is granted.

A 50 percent (but no higher) rating is granted for the Veteran's PTSD throughout, subject to the regulations governing payment of monetary awards.

The appeals seeking service connection for sleep apnea and a TDIU rating are dismissed.




REMAND

Veteran has established service connection for a low back disability.  He contends that he has radiculopathy of the lower extremities secondary to his now service-connected low back disability.  See November 2017 hearing transcript.  The record contains conflicting medical evidence regarding whether he has a lower extremity nerve disability; an October 2011 VA EMG found no significant sign of radiculopathy, however a February 2017 private treatment record shows an assessment of left lower extremity radiculopathy.  An examination to resolve the discrepancy/conclusively establish whether the Veteran has lower extremity neurological manifestations of his now service connected low back disability is necessary.

The case is REMANDED for the following:

1.  Arrange for neurological examination of the Veteran to establish whether or not he has neurological manifestations of his service-connected low back disability. The record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed. On examination of the Veteran and review of his record, the examiner should:

(a) Indicate whether or not the Veteran has neurological impairment of the lower extremities (identifying any by diagnosis).

(b) Identify the likely etiology of each lower extremity neurological disability found, specifically indicating whether it is at least as likely as not (a 50% or greater probability) a neurological manifestation of his service-connected low back disability (or is otherwise etiologically related to his service)?

All opinions must include rationale (that acknowledges the February 2017 diagnosis of left lower extremity radiculopathy).

2. The AOJ should then review the record and re-adjudicate this claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return this matter to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


